 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 16133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Mario Pena-Alonzo

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:12-cr-204-APG-VCF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   MARIO PENA-ALONZO,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Daniel J. Cowhig, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Andrew Wong,
20   Assistant Federal Public Defender, counsel for Mario Pena-Alonzo, that the Revocation
21   Hearing currently scheduled on January 2, 2019 at the hour of 11:00 a.m., be vacated and
22   continued to a date and time convenient to the Court, but no sooner than twenty-one (21) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel was recently assigned to this case and needs additional time to
25   meet with Mr. Pena-Alonzo and to discuss his case with him.
26          2.      The parties agree to the continuance.
 1        This is the first request for a continuance of the revocation hearing.
 2        DATED this 27th day of December, 2018.
 3
 4   RENE L. VALLADARES                             DAYLE ELIESON
     Federal Public Defender                        United States Attorney
 5
 6      /s/ Andrew Wong                                /s/ Daniel J. Cowhig
     By_____________________________                By_____________________________
 7   ANDREW WONG                                    DANIEL J. COWHIG
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:12-cr-204-APG-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     MARIO PENA-ALONZO,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                          February 5, 2019 at
     Wednesday, January 2, 2019 at 11:00 a.m., be vacated and continued to ________________

12                10 00 __.m.
     the hour of ___:___ a    in Courtroom 6C.

13                     28thday of December, 2018.
            DATED this ___

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
